DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on February 8, 2022, in response to PTO Office Action mailed on November 29, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claim 1 has been amended. As a result, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Arguments
Due to Applicant’s amendments for claim 1 filed on February 8, 2022, the rejection based on 35 USC 112 has been withdrawn.
Applicant's arguments filed on February 8, 2022, in response to PTO Office Action mailed on November 29, 2021, have been fully considered but are not persuasive.
	Applicant argued that none of the prior arts of record (in particular Morita et al. (Publication Number US 2004/0100945 A1)) does not disclose a “physical connection portion.” However, upon further review of the prior art of record, Examiner points to the disclosure of a “circuit connection for data transmission” [Paragraph 0084; See also Paragraphs 0029] as well as a “radio scheme” disclosing various wireless protocols [Paragraph 0038-0039] that are known in the art to require physical hardware such as an antenna. These disclosed features can be seen as one form of a “physical connection portion.”
	As for arguments pertaining to one of ordinary skill in the art not combining Weinstein et al. (Publication Number US 2013/0179685 A1) with Morita et al., Weinstein et al. discloses the use of a network stack 790 [FIG. 7], as well as network hardware 430 [FIG. 8]. Both Morita et al. and Weinstein et al. discloses a network protocol (e.g. TCP/IP in [Paragraph 0023] of Morita et al.) and are hence can be seen in the same field of endeavor to one of ordinary skill in the art.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-10, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (Publication Number US 2004/0100945 A1).
As per claim 1, Morita et al. discloses “a communication control method comprising steps of: acquiring, at a communication apparatus comprising a processor (a communication terminal apparatus; Abstract, line 1) that executes a communication application configured to control communication and has a physical connection portion (see sequence diagram in [FIG. 2] that displays the steps used in handling communication 802 between application (browser) 100 and the communication protocol 500. Note also the presence of a circuit control that includes a circuit connection; Paragraph 0012), a combination of the physical connection portion (through a port number (Paragraph 0010) as well as the circuit control that includes a circuit connection; Paragraph 0012) and the communication application (application 100; FIG. 2) used for the communication performed from a device connected to the physical connection portion to outside of the communication apparatus (the process of establishing a connection to perform the user information transmission that takes security (through the use of port number corresponding to relevant communication protocols); Abstract, lines 1-4; Paragraphs 0010-0011).”
Morita et al. discloses “and determining whether or not to permit the communication based on the combination used for the communication and a combination of the physical connection portion and the communication application registered in advance (determining whether the port number included in the header of the data is a relevant one that supports the communication protocol (Paragraph 0010). See also the port number database 270 indicating stored information that is available in advance; FIG. 1; Paragraph 0031).”
As per claim 2, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the step of determining permits the communication when there is a matching between the combination used for the communication and the combination registered in advance and rejects the communication when there is no matching between the combination used for the communication and the combination registered in advance (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026).”
As per claim 5, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”  
As per claim 6, Morita et al. discloses “the communication control method according to claim 5 (as disclosed by Morita et al. above), wherein the setting information indicates at least one of a baud rate and an I/O address set for the physical connection portion (destination port number Paragraph 0042). Note that wording indicates ‘at least one of’ instead of both items of baud rate and I/O address).”  
As per claim 7, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”  
As per claim 8, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the communication control method is performed at a predetermined time interval (as it pertains to reporting communication status to another processing indicating ‘communicating’ and ‘waiting’ (with ‘waiting’ indicating the use of time); Paragraph 0029).” 
As per claim 9, Morita et al. discloses “a non-transitory storage medium that stores a communication control program to cause a communication apparatus (a communication terminal apparatus; Abstract, line 1) that is a computer that executes a communication application configured to control communication and has a physical connection portion to perform the steps of: acquiring a combination of the physical connection portion (see sequence diagram in [FIG. 2] that displays the steps used in handling communication 802 between application (browser) 100 and the communication protocol 500. Note also the presence of a circuit control that includes a circuit connection; Paragraph 0012) and the communication application (application 100; FIG. 2) used for the communication performed from a device connected to the physical connection portion to outside of the communication apparatus (the process of establishing a connection to perform the user information transmission that takes security (through the use of port number corresponding to relevant communication protocols); Abstract, lines 1-4; Paragraphs 0010-0011).”
Morita et al. discloses “and determining whether or not to permit the communication based on the combination used for the communication and a combination of the physical connection portion and the communication application registered in advance (determining whether the port number included in the header of the data is a relevant one that supports the communication protocol (Paragraph 0010). See also the port number database 270 indicating stored information that is available in advance; FIG. 1; Paragraph 0031).”
As per claim 10, Morita et al. discloses “a communication apparatus comprising: at least one memory configured to store instructions (see the databases 230, 250, and 270; FIG. 1).”
Morita et al. discloses “and at least one processor configured to execute the instructions to: acquire a combination of a physical connection portion (see sequence diagram in [FIG. 2] that displays the steps used in handling communication 802 between application (browser) 100 and the communication protocol 500. Note also the presence of a circuit control that includes a circuit connection; Paragraph 0012) and a communication application (through a port number (Paragraph 0010) as well as the circuit control that includes a circuit connection; Paragraph 0012) used for the communication performed from a device connected to the physical connection portion to outside of the communication apparatus (the process of establishing a connection to perform the user information transmission that takes security (through the use of port number corresponding to relevant communication protocols); Abstract, lines 1-4; Paragraphs 0010-0011).”
Morita et al. discloses “and determine whether or not to permit the communication based on the combination used for the communication and a combination of the physical connection portion and the communication application registered in advance (determining whether the port number included in the header of the data is a relevant one that supports the communication protocol (Paragraph 0010). See also the port number database 270 indicating stored information that is available in advance; FIG. 1; Paragraph 0031).”
As per claim 14, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”  
As per claim 15, Morita et al. discloses “the communication control method according to claim 3 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”
As per claim 16, Morita et al. discloses “the communication control method according to claim 4 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”  
As per claim 17, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”
As per claim 18, Morita et al. discloses “the communication control method according to claim 3, wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”
As per claim 19, Morita et al. discloses “the communication control method according to claim 4 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”
As per claim 20, Morita et al. discloses “the communication control method according to claim 5 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-4 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (Publication Number US 2004/0100945 A1) in view of Weinstein et al. (Publication Number US 2013/0179685 A1).
As per claim 3, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the device performs the communication by using a method other than TCP/IP.”
Weinstein et al. discloses “wherein the device performs the communication by using a method other than TCP/IP (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007]. 
As per claim 4, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the physical connection portion is a serial port.”
Weinstein et al. discloses “the communication control method according to claim 1, wherein the physical connection portion is a serial port (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007]. 
As per claim 11, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the device performs the communication by using a method other than TCP/IP.”
Weinstein et al. discloses “wherein the device performs the communication by using a method other than TCP/IP (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007].
As per claim 12, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the physical connection portion is a serial port.”  
Weinstein et al. discloses “wherein the physical connection portion is a serial port (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007].
As per claim 13, Morita et al. discloses “the communication control method according to claim 3 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the physical connection portion is a serial port.”
Weinstein et al. discloses “wherein the physical connection portion is a serial port (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007].
CONCLUDING REMARKS
Conclusions

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        May 4, 2022

/Farley Abad/Primary Examiner, Art Unit 2181